April 27, 2015

                         Case No. 03-14-00479-CV


                                                                ^received N
                  IN THE THIRD COURT OF APPEALS                    APR 2 7 2015
                                                                 THIRD COURT OFAPPEALS,
                                                                V JgFfREYD.KYLE /




                 KIM BLACKSTON CLOGSTON, Appellant

                                     vs.



                    CURTIS P. CLOGSTON, Appellee




                      Appeal from Cause No 05-D-540
                    From the 421st Judicial District Court
                         Of Caldwell County, Texas




                           APPELLEE'S BRIEF

                                    AND

                   REQUEST FOR ORAL ARGUMENT

                                      Curtis P Clogston
                                      Pro se
                                      1348-AHwyl23S.
                                      San Marcos, Texas 78666
                                      Phone:512-751-0111
                                      Fax:512-582-8428
                                      Email: cpc@pfq.com
                 IDENTITY OF PARTIES AND COUNSEL


APPELLANT
Kim Blackston Clogston (this is an error in appellant's brief- appellant's name
was ordered to be in the court below "Kirn Clogston Blackson ")

APPELLEE
Curtis P. Clogston

PETITIONER'S COUNSEL AT TRIAL
David K. Sergi
State Bar No 18036000
P.O. Box 887, San Marcos, Texas 78666
Tel: 512-392-5010
Fax:512-392-5042
Email: david@sergilaw.com

RESPONDENT'S ATTORNEY AT TRIAL
Henry Newton Bell, III
State Bar No 02095000
6000 N. Lamar Blvd. Ste. 210
Austin, Texas 78752
Tel: 512-458-2233
Fax: 512-458-2354


APPELLANT'S COUNSEL ON APPEAL
David K. Sergi
State Bar No 18036000
P.O. Box 887, San Marcos, Texas 78666
Tel: 512-392-5010
Fax:512-392-5042
Email: david@sergilaw.com

APPELLEE'S ATTORNEY ON APPEAL
Appellee \spro se, as his attorney Henry Newton Bell, III, has abandoned him
without making a motion to withdraw
                            TABLE OF CONTENTS


Identity ofParties                                 2

Table of Contents                                  3


Index of Authorities                               4


Statement of the Case                              5


Statement Regarding Oral Argument                  6

Issues Presented                                   6


Statement of Facts                                 7


Summary of the Argument                            9

Arguments and Authorities                          9

Conclusion                                         12


Prayer                                             12

Certificate of Service                             13


Certificate of Compliance                          13

Exhibit A (www.pfq.com web page)                   14

Exhibit B (www.pfq.com/Malpractice.asp web page)   15
                        INDEX OF AUTHORITIES




Cases


Morales v. Morales, 195 S.W.3d 188 (Tex.App.-San Antonio, 2006, denied).

Statutes


Tex. Fam. Code §9.003(a).

Tex. Fam. Code §9.003(b).

Tex. CPRC§ 16.003(a).

Tex. CPRC §16.051.



Wikipedia, the free encyclopedia, en.wikipedia.org/wiki/domain_name (visited
June 3,2014).

Encyclopedia Britannica,
http://www.britannica.com/EBchecked/topic/690679/Web-site.
                               STATEMENT OF THE CASE




        This is a direct appeal from civil cause number 05-D-540 in the 421st

Judicial District of Caldwell County. The so-called Motion to Enforce of

Appellant, Kim Blackston Clogston [sic]1 was actually an action to change the
terms of a final judgment signed and filed on October 18,2006. The suit is

barred by the two-year limitations period in Family Code §9.003, and also by

Tex. CPRC §16.003(a) (two-year statute of limitations), and Tex. CPRC 16.051

(residual four-year statute of limitations). Furthermore, Appellant's action was

barred because the Court's plenary jurisdiction to modify the judgment had long

expired.




1Theoriginal divorce decree states"IT IS ORDERED AND DECREED that KIM BLACKSON CLOGSTON's nameis
changed to Kim Clogston Blackson"
           STATEMENT REGARDING ORAL ARGUMENT


      Appellee requests oral argument in this case because he believes it will

aid the Court in making its determination as to the issues presented herein.



                             ISSUES PRESENTED

      Appellant states as his Point of Error Number One: "Whether the Trial

Court Erred in Dismissing Petitioner's Motion to Enforce based on

Respondent's assertion the Motion was barred by limitations of Tex.Fam.Code

Ann §9.003(a) or §9.003(b)."

      The issue is more properly stated as "Whether the Trial Court Erred in

Dismissing Petitioner's Motion based on Respondent's assertion this was not an

action to enforce but rather an action to modify the original divorce decree, that

it is barred by limitations contained in Family Code §9.003, Tex. CPRC

§16.003, Tex. CPRC §16.051 and that it is barred because the Court's plenary

jurisdiction had long expired."
                            STATEMENT OF FACTS

      The Appellant and Appellee entered into an Agreed Final Decree of

Divorce on October 18,2006. Appellant was awarded "the website known as

www.pfq.com except that both parties shall be entitled to utilize any unused

domain name variation or unused e-mail address associated with the site." See


Exhibit A for the home page of the website residing at www.pfq.com. Appellant

was further awarded the business known as Physicians for Quality and the

corporate entity PFQ Inc.


      Appellant misstates the facts by alleging that Appellee "denied Appellant

the ability to make the necessary changes." In fact, Appellant has continued to

change the website at will since the divorce, most recently in response to

Appellee's complaint that Appellant's most recent revision named Appellee as

"Executive Director and Medical Director of Physicians for Quality" in violation

ofthe provision in the divorce decree that "wife shall remove Curtis P. Clogston

as an officer and/or agent of service"; Appellee was not able to make this change

himself because Appellant, contrary to her attorney's statement in his brief, has

exclusive control over the content ofthe website. See Exhibit B for the page

residing at www.pfq.com/Malpractice.asp that Appellant removed from her

website at Appellee's insistence.
      Appellee has continued to register the domain name "www.pfq.com" and

pay registration fees for the benefit of both parties since the divorce. He

fiirthermore assisted Appellant to move her website to a different hosting server

at her request, and this move deprived Appellee of any means of control over

Appellant's website.

      Appellant now apparently asks that the domain (not the website)

www.pfq.com be transferred to her name. She was not given this right in the

original decree.
                       SUMMARY OF THE ARGUMENT

      The trial court properly decided that Appellant's so-called Petition to

Enforce was really an attempt to modify an eight-year-old divorce decree long

after limitations had run and the court's plenary jurisdiction had expired. No

harm has been done to Appellant by the status quo.

                       ARGUMENTS AND AUTHORITIES


      1. This is not an action to enforce. In the District Court, Petitioner asked

the court to change the terms of a final judgment signed and filed on October 18,

2006. Despite the name given Petitioner's pleadings, a reading of the petition

demonstrates that Petitioner was requesting a substantial change from the decree

originally entered in 2006. Petitioner sought an order compelling the

Respondent to execute documents to transfer a World Wide Web domain. This

requirement was not in the original decree. The divorce decree made no

provision concerning the domain name except in the provision that awards the

website to the wife:


      W-13. The website known as www.pfq.com, except that both parties shall
      be entitled to utilize any unused domain name variation or unused email
      address associated with the site.


The 2006 judgment did not award "the World Wide Web domain" as requested

in Petitioner's so-called Petition to Enforce in the District Court, and clearly

contemplated the continued existence ofthe domain name because the judgment
provided that domain name variations and unused email addresses associated

with www.pfq.com may be used by both parties.

      la. A domain name is,

      an identification string that defines a realm of administrative autonomy,
      authority or control on the Internet. Domain names are formed by the
      rules Domain Name System (DNS). Any name registered in the DNS is a
      domain name.


Wikipedia, the free encyclopedia, en.wikipedia.org/wiki/domain_name (visited

June 3,2014); see also, Encyclopedia Britannica,

http://www.britannica.com/EBchecked/topic/690679/Web-site.

      lb. The domain name, or address, is property not divided by the divorce

decree, and the divorce decree clearly contemplates that both parties have some

rights remaining in it.

      2. Appellant's action is barred.

      (a) A suit to enforce the division of tangible personal property in existence
      at the time of the decree of divorce or annulment must be filed before the
      second anniversary ofthe date the decree was signed... or the suit is
      barred.


Tex. Fam. Code §9.003(a).

        A suit to enforce the division of future property not in existence at the
      time of the original decree must be filed before the second anniversary of
      the date the right to the property matures or accrues or the decree becomes
      final, whichever date is later, or the suit is barred.

Tex. Fam. Code §9.003(b).


                                          10
      Except as provided by Sections 16.010,16.0031, and 16.0045, a person
      must bring a suit for trespass for injury to the estate or to the property of
      another, conversion of personal property, taking or detaining the personal
      property of another, personal injury, forcible entry and detainer, and
      forcible detainer not later than two years after the day the cause of action
      accrues.



Tex. CPRC §16.003.

      Every action for which there is no express limitations period, except an
      action for the recovery of real property, must be brought not later than
      four years after the day the cause of action accrues.

Tex. CPRC §16.051.


      2a. The two-year limitations provision contained in Family Code §9.003

is applicable to all enforcement motions. Morales v. Morales, 195 S.W.3d 188

(Tex.App.-San Antonio, 2006, denied). Appellant's motion is also barredby

Tex. CPRC §16.003(a) (two-year statute of limitation) [conversion of personal

property, taking or detaining the personal property of another] and Tex. CPRC

§16.051 (residual four-year statute of limitation).


      2b. Appellant's action is also barred because the court no longer had

jurisdiction to change the judgment under general principles of law. Appellant

did not seek a new trial or appeal from the judgment within the time permitted

by law and the court's plenary jurisdiction to modify the judgment had long

expired.



                                         11
      3. Neither party is injured by the status quo that has existed for eight

years. Both parties have rights to use certain attributes ofthe domain name as is

provided in the divorce decree, and Appellant has exclusive control over her

business's website. Appellant has no legal right to have the judgment changed

and there is no need to change the judgment.


                                 CONCLUSION


       It is clear from the preceding discussion that the District Court properly

denied Appellant's motion and that no reversible error occurred.




                            PRAYER FOR RELIEF



       Appellee requests that this Honorable Court uphold the judgment ofthe

Court below.


       Appellant further requests any other relief to which he may be legally

entitled.



                                              Respectfully submitted,


                                              Curtis P. Clogston
                                              Email: cpc@pfq.com
                                              Prose



                                         12
                        CERTIFICATE OF SERVICE


      I hereby certify that on the 27th day of April, 2015, a true and correct

copy of the foregoing brief was served via certified mail, return receipt

requested, on David K. Sergi.


                                                      Curtis P. Clogston

                     CERTIFICATE OF COMPLIANCE


1.    This brief complies with the type-volume limitation of the Texas Rules of
      Appellate Procedure 9.4(i)(2)(A) because:

      i.     This brief contains 3544 words, including Exhibits.

2.    This brief complies with the typeface requirements of TEX.R.AP.P.9.4(e)
      because:


      i.     This brief has been prepared in a proportionally spaced typeface
             using Microsoft Word in 14 pt. Times New Roman.




                                        13
     EXHIBIT A:
   www.pfq.com
 content before April
           22,2015




       v              w                  Physicians For Quality
     RECOMMENDED
      Expert Service
           Providers
           •?o   oi


Physicians For Quality
808 W. Bluebonnet Dr.
San Marcos, TX 78666

     1-800-284-3627


   Fax: 512-233-0642

                          Medical     Experts     for   Attorneys    Qualified Physicians Invited To Register
Attorneys:                Physicians for Quality is a networking     Physiciansfor Quality welcomes Board-
                          agency to help attorneys, both plaintiff   Certified practicing physicians who do
P Specialties             and defense, locate qualified, objective   not advertise as expert witnesses.
                          expert witnesses in medical malpractice,   Physiciansfor Quality only accepts as
>" Requesting Service
                          products liability, personal injury and    experts those professionals who are
/'Personal Injury         other                             cases.   committed to fairness and who are
                          More than 5,000 experts from around        willing to testify for either patient or
                          the country have registered with PFQ.      doctor, depending on which side of the
Physicians:               PFQ is committed to fairness over bias.    case is meritorious. Duties include
                          Highly qualified, objective medical        reviewing records, conferring with
W Registration
                          professionals provide better analysis      attorneys, and testifying, either by
                          and make better witnesses than "hired      deposition or at trial or both.
                          guns."
Consumers:
w Avoid Malpractice


General Info:
  Email Us                                               Physicians For Quality
                          808 W. Bluebonnet Dr.              San Marcos, TX 78666             1-800-284-3627




                                                    14
EXHIBIT A: www.pfq.com/Malpractice.asp content prior to April 22,2015 [highlights
added]




                         Courage n&efd not b| reserved
     RECOMMENDED
        Expert Service
                                                 for cqrnbat,            but expressed
    \     Providers      >
                                                                   J In the fulfillment to daily business
                                                           /   -
                              inert/cat i\ e^i/gei/cc
Physicians For Quality
808 W. Bluebonnet Dr.
San Marcos, TX 78666                                    Your Health And The Law

    1-800-284-3627
                                           How To Avoid Being A Victim Of Malpractice

   Fax: 512-233-0642


                             Each year, in a city of a million people, 27 patients will be killed by negligence
Attorneys:                   committed in a hospital setting. Three will be permanently and totally disabled, and 100
^Specialties                 more will suffer some other injury. And of course, many, many more receive ineffective
                             care - that which doesn't produce harm, but doesn't help either. Will you, or somebody
^Requesting Service          you love, be the next victim of medical negligence?
^Personal Injury
                             It is not possible to completely avoid medical malpractice. Some occurs randomly, but
                             most is the result of systematic carelessness, incompetence, or indifference. While you
Physicians:                  cannot eliminate the risk entirely, you can avoid high-risk practitioners.
yRegistratik
           ion
                             There are two strategies that will lower your risk: know your doctor, and know your
                             illness. The former is more difficult than the latter, because reliable information about
Consumers:                   doctors is hard to get. There is a national database of claims and disciplinary action
                             taken against doctors, but it is confidential by law. County medical societies have
WAvoid Malpractice
                             referral services, but they make little or no effort to screen out bad doctors and they
                             won't tell you what they know about a doctor as long as the doctor still has a license.
General Info:
                             You can ask your friends if they know anything about your doctor, but unless your
fr-Email Us                  friends know quite a bit about medicine, the answers you get will be heavily weighted
yBack To Home Page           towards bedside manner and mostly irrelevant when it comes to evaluating the doctor's
                             skill, judgment and commitment.

                             You can ask a nurse, preferably one who works for a hospital rather than one who
                             works for a doctor's office. Most of them know what goes on behind the scenes and, if
                             they are promised confidentiality, may tell you what they know.

                             The second strategy is to know your illness. Ask your doctor for any pamphlets or other
                             patient information he or she may have available. If your doctor doesn't have anything
                             available (possibly a bad sign), can he or she tell you where to get such information?


                                                      15
Go to the public library. Read about your condition and the treatment your doctor is
suggesting. You will probably need to buy an inexpensive medical dictionary to help you
in your research.

While you are at the library, look up national organizations (American Heart Association,
American Cancer Society, etc.) that are concerned with your illness. (If you have
obtained any pamphlets about your illness, look for the names of the organizations that
published them.) Write or call these organizations and ask them for information about
your disease and any specific treatments you are concerned about

If you feel comfortable with medical terminology, you may try a medical library as well.
The best medical libraries are located at medical schools. If you do go to a medical
school, go also to the medical bookstore and purchase a copy of the Merck Manual,
which is dense with medical terminology but gives very concise information about a
number of diseases and treatments.


As you do your research, try to find out if there are any medical centers near you that
specialize in your illness. If so, and you are able, go to such a center for a second
opinion. If that option is not available to you, try to get a second opinion from another
doctor in your community. Finding a local doctor for a second opinion who isn't friends
with your doctor may be difficult, however. If you are a member of a health maintenance
organization (HMO), it will be nearly impossible to get an objective second opinion
unless you are willing to pay for it yourself. Similarly, if you were injured at work and are
required to go to a "company doctor", getting a second opinion will often require paying
for it out of your own pocket.

After you've done your research and hopefully obtained a second opinion, talk to your
doctor again. Ask about the treatments your doctor is recommending and about
alternatives you have read or heard about. Ask if your doctor sees patients with your
condition often, to gauge his or her experience in treating the condition. Ask if your
doctor has done research or published papers about your illness. If so, ask your doctor
if you can have a reprint to read - your doctor should be complimented by your request.
Whenever you talk to your doctor or other health care provider, take notes, date them
and save them. They may be needed in the future if things go wrong.

If this all sounds like a lot of work, consider the benefits. You will have more confidence
in your doctor and more control over your own fate. You will have learned a lot about
your illness and the things you can do yourself to minimize its impact (such as going on
a special diet, quitting smoking, etc.).

Avoiding malpractice requires that you take responsibility for your own outcome and not
just rely on your doctor's judgment Doctors are taught in medical school that patients
become dependent and childlike when they are ill and depend on their doctors
unreasonably. Some doctors will even take advantage of this tendency to promote
themselves. You must avoid this dependency - only by being in control of your own
health care will you avoid being a victim and assure yourself of getting the best
treatment possible.

The author is a medical malpractice attorney in San Antonio, Texas, and an emergency
physician. He is also the Executive Director and Medical Director of Physicians for
Quality, a national network of physicians who review medical malpractice cases for both
patients and doctors. He has worked with the U.S. Food and Drug Administration in


                          16
Washington, DC, and with the Texas Attorney General's office to assist in the
prosecution of health care fraud. This column, like the author's (aw practice, is
committed to improving health care through the law and through public information.

Curtis P. Clogston, J.D. M.D.




                         17